DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 31-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillott (US 2017/0334353) in view of Konrardy (US 2021/0293572).
Regarding claim 21, Gillott discloses a system comprising: 
one or more parking sensors 2, 5, configured to determine a distance between a vehicle and an obstacle (paragraphs 44, 45); and 
a controller 3 configured to: 
determine an operating mode of the vehicle (p. 45, 46); 
determine a threshold parking distance based on the operating mode (p. 44); 
compare the determined distance with the threshold parking distance (p. 44); and 

Gillott does not disclose the controller configured to determine the operating mode of the vehicle based on a time of day. Konrardy teaches the use of a controller 204 configured to determine an operating mode (step 802) of a vehicle based on a time of day (p. 174, 118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller configured to determine the operating mode of the vehicle based on a time of day to the system of Gillott as taught by Konrardy for the purpose of effectively operating the vehicle. 

Regarding claim 33, Gillott discloses a method, comprising:
	determining (2, 5) a distance between a vehicle and an obstacle (p. 44, 45);
	determining an operating mode of the vehicle (p. 45, 46);
	determining a threshold parking distance based on the operating mode (p. 44);
	comparing the determined distance with the threshold parking distance (p. 44); and
	providing an indication 130 to a user of the vehicle based on the determined distance being less than or equal to the threshold parking distance (p. 44).
Gillott does not disclose determining the operating mode of the vehicle based on a time of day. Konrardy teaches the use of a controller 204 configured to determine an 

Regarding claim 40, Gillott discloses a system comprising: 
one or more parking sensors  2, 5, configured to determine a distance between a vehicle and an obstacle (p. 44, 45); and 
a controller configured to: 
determine an expected use of the vehicle (p. 45, 46); 
determine an operating mode based on the expected use (p. 45, 46); 
determine a threshold parking distance based on the operating mode (p. 44); 
compare the determined distance with the threshold parking distance (p. 44); and 
provide an indication 130 to the user of the vehicle based on the determined distance being less than or equal to the threshold parking distance (p. 44). 
Gillott does not disclose the controller configured to determine the expected use of the vehicle based on a calendar event in a user’s calendar. Konrardy teaches the use of a controller 204 configured to determine an expected use of a vehicle based on a 

Regarding claim 22, Gillott discloses wherein the operating mode is selected from a first operating mode (figure 4A) and a second operating mode (figure 4B), wherein the threshold parking distance is set to a first distance dR when the vehicle is operating in the first operating mode (figure 4A) and a second distance dR when the vehicle is operating in the second operating mode (figure 4B), the second distance being greater than the first distance (figures 4A, 4B, p. 45, 46).
Regarding claim 23, Gillott discloses wherein the first distance is a distance at which a door of the vehicle can be opened without being restricted by the obstacle positioned at the first distance from the vehicle (figure 4A, p. 45).
Regarding claim 24, Gillott discloses wherein the second distance is a distance at which a door of the vehicle is restricted from being opened by the obstacle positioned at the second distance from the vehicle (figure 5, p. 47).
Regarding claim 25, Gillott discloses wherein the controller is further configured to: determine an expected use of the vehicle (p. 45, 46); and determine the operating mode additionally based on the expected use of the vehicle (figure 4A, 4B).
Regarding claims 26 and 36, Gillott (as modified by Konrardy) discloses all of the claimed subject matter as set forth above in the rejection of claim 25, but does not disclose the controller being configured to determine the expected use of the vehicle based on a calendar event in a user’s calendar. Konrardy teaches the use of the controller being configured to determine an expected use of the vehicle based on a calendar event in a user’s calendar (p. 174). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller being configured to determine the expected use of the vehicle based on a calendar event in a user’s calendar to the system of Gillott as taught by Konrardy for the purpose of effectively operating the vehicle.
Regarding claim 27, Gillott discloses one or more sensors 5 configured to determine at least one of an occupancy and cargo loading of the vehicle (p. 32), and wherein the controller is further configured to determine the expected use of the vehicle based on the at least one of the occupancy and cargo loading of the vehicle (p. 45, 46).
Regarding claim 31, Gillott discloses wherein the controller is further configured to determine one or more doors VD1, VD1, of the vehicle expected be opened based on 
Regarding claim 32, Gillott discloses wherein the controller is further configured to determine a door of the vehicle opens in a direction from the vehicle to the obstacle, wherein the threshold parking distance (dR, figure 4A) is determined based on a distance that the door of the vehicle opens in the direction (figures 4A, 4B).
Regarding claim 34, Gillott discloses selecting the operating mode from a first operating mode (figure 4A) and a second operating mode (figure 4B), wherein the threshold parking distance is a first distance  (dR in figure 4A) when the vehicle is operating in the first operating mode and a second distance (dR in figure 4B) when the vehicle is operating in the second operating mode, the second distance being greater than the first distance (figures 4A, 4B, p. 45, 46).
Regarding claim 35, Gillott discloses determining an expected use of the vehicle (p. 45, 46); and determining the operating mode of the vehicle additionally based on the expected use of the vehicle (figures 4A, 4B).
Regarding claim 38, Gillott discloses determining one or more doors VD1, VD1, of the vehicle expected be opened based on at least one of passengers 5B and cargo in the vehicle (figures 4A, 4B); and setting the threshold parking distance (dR, figures 4A-4B) based on the door of the vehicle expected to be opened (p. 45, 46).
Regarding claim 39, Gillott discloses determining a door of the vehicle opens in a direction from the vehicle to the obstacle (figures 4A, 4B); and setting the threshold parking distance (dR, figure 4A)  based on a distance that the door of the vehicle opens in the direction (figures 4A, 4B). 

Claims 28, 29, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillott and Konrardy as applied to claim 21 above, and further in view of Schmid (US 2010/0214872).
Regarding claims 28, 29, and 37, Gillott (as modified by Konrardy) discloses all of the claimed subject matter as set forth above in the rejection of claim 21, but does not disclose the controller being configured to compare the determined distance to a further threshold parking distance, and providing a further indication to the user of the vehicle (claims 28, 37); the further indication differing from the indication (claim 29). Schmid teaches the use of a controller 5 being configured to compare a determined distance to a further threshold parking distance 11, 12, and providing a further indication 6 to a user of a vehicle (p. 21); the further indication differing from the indication (p. 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller being configured to compare the determined distance to a further threshold parking distance, and providing a further indication to the user of the vehicle; the further indication . 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillott and Konrardy as applied to claim 21 above, and further in view of Kato (US 2006/0235615).
Regarding claim 30, Gillott (as modified by Konrardy) discloses all of the claimed subject matter as set forth above in the rejection of claim 21, but does not the operating mode being selectable by the user of the vehicle. Kato teaches the use of operating mode (S130, S140, figure 3) being selectable by a user of a vehicle (p. 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the operating mode being selectable by the user of the vehicle to the system of Gillott (as modified by Konrardy) as taught by Kato for the purpose of effectively operating the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curtis discloses a dynamic vehicle notification system comprising determining an operation mode of a vehicle based on a calendar event in a user’s calendar (paragraph 61). 
Yopp discloses systems for vehicle door clearance zone projection comprising doors 210-240, a controller 130, and a display 120. 
Okada discloses an obstacle detecting device comprising sensors 20, 30, 40, and a controller 10. 
Okamura discloses a vehicle including automatic steering portion comprising sensors 21-23 and a controller 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/
                                                                    Primary Examiner, Art Unit 2684       
                                                                                               

							 

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 29, 2021